Citation Nr: 0508256	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-30 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for polysubstance 
dependence.

3.  Entitlement to service connection for tinea versicolor.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This matter comes to the Board of Veterans' Appeals (Board or 
BVA) from a May 2003 RO decision that denied service 
connection for depression, for polysubstance dependence, and 
for tinea versicolor. 

In May 2003, the veteran filed a notice of disagreement with 
the RO's denial of service connection for depression and 
polysubstance dependence.  In July 2003, the RO issued a 
statement of the case (SOC), and in September 2003, the 
veteran perfected his appeal of these two issues.

In July 2003, the veteran filed a notice of disagreement 
pertaining to the RO's denial of service connection for tinea 
versicolor.  In March 2004, the RO issued an SOC, and in May 
2004, the veteran perfected his appeal of this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

On his substantive appeal form, filed in September 2003, the 
veteran requested a hearing before a Veterans Law Judge 
sitting at the RO (i.e., a Travel Board hearing).  While he 
did not request a hearing when filing his May 2004 
substantive appeal, the prior request for a hearing remains 
valid.

Under these circumstances, a Travel Board hearing must be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2004).  In view of 
the foregoing, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




